Tarbell, J..
The plaintiff in error was indicted, tried, convicted, and duly sentenced for a violation of section 2672, Code of 1871, upon the person of a child under ten years of age. The only question in the case is, whether the consent of the child exonerates the accused. An instruction asked on the trial, to the effect that if the jury believed the consent of the infant was given they should acquit, was refused. Upon this and one or two unimportant questions as to the exclusion from the jury on motion, of testimony already given, being the declarations of the child soon after the assault, a writ of errer was prosecuted. Several errors are assigned, but they are all untenable. The case presents some shocking, as w;ell as disgusting, features. The verdict is amply sustained by the evidence. There is no doubt of the guilt of the accused. Fortunately for justice, consent of an infant under ten years of age affords no excuse to a *613man so depraved as to attempt to gratify his passion upon one of such tender years. Code of 1871, § 2672; Mobley v. the State, 46 Miss. 501 ; Bish. Cr. Pr., title, Rape; 2 Bish. Cr. Law (5th ed.), §§ 1133, 1136.

Judgment affirmed.